Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .


Status of Claims
This communication is a Final Office action in response to communications received on 10/26/2020. Claims 2, 5 and 7-18 has been previously canceled.  Claims 1, 3-4 and 6 are currently pending and have been addressed below.

Response to Amendment	
Applicant has amended claim 1 to overcome the claim objection. Examiner withdraws the claim objection for the previous Office Action on 07/24/2020.	

Priority
The present application, filed on 01/06/2015, claims priority to Provisional Application 61/924,329, filed on 01/07/2014.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1, 3-4 and 6 are directed to a system (i.e. a machine). Thus, these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim recites: A Customer Care Management system for providing information related to a social rank of a subscriber in a telecommunication network, comprising: monitoring and collecting information related to the subscriber from the telecommunication network… determine, a direct relationship between the subscriber and a first plurality of subscribers in the telecommunication network using the collected information; determine, an indirect relationship between the subscriber and a second plurality of subscribers in the telecommunication network, wherein the subscriber and the second plurality of subscribers are members of the same social network; determine, a social rank indicator corresponding to the subscriber based on the direct relationship between the subscriber and the first plurality of subscribers and based on the indirect relationship between the subscriber and the second plurality of subscribers; and generate a graph indicating the determined direct relationship between the subscriber and the first plurality of subscribers and the determined 83853025v.1Application No.: 14/590,638Docket No.: 1510796.324US2 Response to Office ActionPage 3 of 11 indirect relationship between the subscriber and the second plurality of subscribers in the telecommunication network whereby the determined social rank indicator of the subscriber is also indicated and wherein each of the subscriber and first and second plurality of subscribers are represented as respective subscribers nodes whereby directional edges connect each of the subscriber nodes wherein a directional indicator on each edge indicates a determined communication flow in a social network regarding the connected subscriber nodes.	The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers methods of both organizing human activity and mathematical concepts. The abstract idea of methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claim monitors and collects users information to determine direct and indirect relationships amongst users), mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as the claims are determining relationships amongst users and determining a social rank, and claim 6, explicitly recites the mathematical formula: social rank indicator (SR(A)) comprises: 
    PNG
    media_image1.png
    14
    367
    media_image1.png
    Greyscale
).)  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of mathematical concepts and methods of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. 
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining information (collecting information related to the subscriber wherein the collected information includes determining a direct relationship between the subscriber and a first plurality of subscribers in the network using the collected information), analyzing the data (determining an indirect relationship between the subscriber and a second plurality of subscribers in the network, wherein the subscriber and81222560v.1Application No.: 14/590,638Docket No.: 1510796.324US2 Response to Office ActionPage 3 of 11 the second plurality of subscribers are members of the same social network), and generating a social rank indicator. In particular, the claims only recite the additional elements – a computer system, a server, a processor, a network probe coupled to each of a Iub, Iur and Iu-CS interface, a Mobile Station International ISDN Number (MSISDN) and a subscriber key. The judicial exception is not integrated into a practical application because the additional elements of using a computer system, a server, a processor, a network probe coupled to each of a Iub, Iur and Iu-CS interface, a Mobile Station International ISDN Number (MSISDN) and a subscriber key to perform the : 
    PNG
    media_image1.png
    14
    367
    media_image1.png
    Greyscale
 where SR(A) represents a social rank indicator of subscriber A, SR(Ti) represents social rank indicators of subscribers Ti which link to subscriber A, C(Ti) represents a number of outbound relationship connections on subscriber Ti, and d represents a damping factor which can be set between 0 and 1; but these only serve to further limit the abstract idea of both a mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations) and organizing human activity (generating a social rank indicator), and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1.
Step 2B: 
	With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See Applicants specification Figure 6 and page 22 recites “Server 124 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Server 124 may be practiced in distributed data processing environments where tasks are performed by remote processing devices that are linked through the telecommunication network 100. In a distributed data processing environment, program modules may be located in both local and remote computer system storage media including memory storage devices. Server 124 is shown in FIG. 6 in the form of a general-purpose computing device. The components of server 124 may include, but are not limited to, one or more processors or processing units 616, a system memory 628, and a bus 618 that couples various system components including system memory 628 to processor 616.” These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Further, see Applicants specification Figure 1 and page 5 recites “FIG. 1 is a high level diagram of an example mobile telecommunications network 100, in which an embodiment of the present invention may be implemented. The mobile telecommunications network 100 architecture includes a core network 102 interconnected with a Radio Access Network (RAN) 104 via an interface known as IU which is defined in detail in the current publicly available 3GPP (Third Generation Partnership Project) specification documents”. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Isaksson (US 2013/0254294 A1), hereinafter “Isaksson", in view of Devarapalli et al. (US 9,832,671 B2), hereinafter “Deva" and further in view of Angulo et al. (US 2013/0218865 A1), hereinafter “Angulo”.
Regarding Claim 1, Isaksson discloses a customer care management computer system for providing information related to a social rank of a subscriber in a telecommunication network,  comprising: …(Isaksson, Abstract, discloses a method and arrangement for providing information on a social rank of a first user (A) within a plurality of users (302) in a telecommunication network. Isaksson, in the telecommunication network for monitoring and collecting information related to the subscriber from the telecommunication network wherein the collected information includes a ... and subscriber key (Isaksson, Figure 3, element 304. Isaksson, a data receiver (300a) in a ranking manager (300) receives (collects) transaction data referring to communication events involving said users. Isaksson, para 0028, discloses graph can be created for individual users as derived from collected information on executed communication sessions between the users. Isaksson, para 0005, discloses A Data Mining Engine (DME) may further be employed for processing the traffic data using various techniques for data mining and MLAs. FIG. 1 illustrates an example of how data mining can be employed for a telecommunication network to enable relevant and adapted services, according to the prior art. A DME 100 typically uses one or more MLA:s 100a for processing traffic data TD provided from a data source 102, and further to identify customers segments (subscriber key to uniquely identify a customer/subscriber in the system) are and clusters. CDR information from the network is collected in the data source);	…	determine a direct relationship between the subscriber and a first plurality of subscribers in the telecommunication network using the collected information; (Isaksson, Figure 2. Isaksson, para 0030, discloses the graph in Figure 2 shows that the first user A (subscriber) has made sessions with a number of other users B (plurality of subscribers), the latter thus being direct communication partners or neighbors with A, indicating a direct social relation between user A and each one of users B. Isaksson, para 0010, discloses providing information on a social rank of a first user within a plurality of users in a telecommunication network, which may be implemented in a functional unit or node that can be referred to as a ranking manager. In this method, the ranking manager receives collected transaction data referring to communication events involving the users. Further, Isaksson, para 0012, discloses a data receiver adapted to receive collected transaction data. Even Further, Isaksson, para 0014, discloses the collected data may be obtained from Call Detail Records (CDRs));	determine, an indirect relationship between the subscriber and a second plurality of subscribers in the telecommunication network (Isaksson, Figure 2. Isaksson, para 0030, discloses the graph in Figure 2 shows that the first user A (subscriber) has made sessions with a number of other users B (plurality of subscribers), the latter thus being direct communication partners or neighbors with A, indicating a direct social relation between user A and each one of users B. The users B are in turn direct communication partners or neighbors with further users C (second plurality of subscribers), thus making users C indirect neighbors with the first user A indicating an indirect social relation between user A and each one of users C), wherein the subscriber and the second plurality of subscribers are members of the same social network; (Isaksson, para 0028, discloses the graph in Figure 2 shows nodes A (subscriber) - C (plurality of subscribers and A being the central node under a first user (subscriber) in a social network)	determine, a social rank indicator corresponding to the subscriber based on the direct relationship between the subscriber and the first plurality of subscribers and based on the indirect relationship between the subscriber and the second plurality of subscribers; and (Isaksson, Figure 5, element 512. Isaksson, para 0034, discloses a social rank is to be determined for a first user denoted "A" (subscriber) within a plurality of users 302 in a telecommunication network. Further, Isaksson, para 0043-0046, discloses the ranking calculator 300c calculates the social rank of the first user A (subscriber) based on the relation metrics (direct and indirect relationship with plurality of generate, on a computer display a graph indicating the determined direct relationship between the subscriber and the first plurality of subscribers and the determined indirect relationship between the subscriber and the second plurality of subscribers in the telecommunication network whereby the determined social rank indicator of the subscriber is also indicated in the generated computer display graph (Isaksson, Figure 2. Isaksson, para 0024-0025 and para 0028-0032, teaches it is known in the art to create a network graph with nodes for analysis of a social network with terminal users. The network graphs can be created with nodes representative of the users and edges between the nodes representative of social relationships between the users implied by occurred communication events, i.e. sessions executed by the users in the nodes. Isaksson, para 0029, teaches In order to support the determination of the rank of the first user in the social network, the network graph in FIG. 2 depicts a cluster of socially related users, including the first user, and the cluster has been identified with a certain number of neighbor levels around the node of the first user according to a predefined distance criterion.) and wherein each of the subscriber and first and second plurality of subscribers are represented as respective subscribers nodes whereby directional edges connect each of the subscriber nodes … indicates a determined communication flow in a social network regarding the connected subscriber nodes (Isaksson, Figure 2, discloses a social network graph with nodes and edges. Isaksson, para 0025, discloses an edge connecting two nodes may be represented by a metric value in both directions suitable for quantifying the communication relationships, e.g. by a certain “dimension' selected to reflect usage of services such as the total call duration or the number of calls made between the two nodes. Thus, a high metric value of an edge indicates a strong social relation, and vice versa. An edge can also have a single direction, e.g. when one user always calls another user but never, or very seldom, the other way round, or two opposite directions when events are accounted for both ways, depending on the implementation. Further, Isaksson, para 0030, discloses the graph thus shows that the first user A has made sessions with a number of other users B, the latter thus being direct communication partners or neighbors with A, indicating a direct Social relation between user A and each one of users B. The users B are in turn direct communication partners or neighbors with further users C, a network probe coupled to each of a Iub, Iur and Iu-CS interface… Mobile Station International ISDN Number (MSISDN) … a computer server coupled to the network probe, the computer server including memory configured to store instructions and a processor disposed in communication with the memory, wherein the processor upon execution of the instructions is configured to: ”.	Deva, which like Isaksson talks about communications between users, teaches Iub, Iur and Iu-CS interfaces and Mobile Station International ISDN Number (MSISDN) are known in the art (Deva, Column 2, lines 19-24, teaches the interface between the RNC and the Circuit Switched Core Network (CS-CN) is called Iu-CS and between the RNC and the Packet Switched Core Network is called IuPS. Other interfaces include Iub (between the RNC and the Node B) and Iur (between RNCs in the same network). Iu interfaces carry user traffic (such as voice or data) as well as control information; Mobile Station international Public Switched Telephone Network (PSTN) or Integrated Services Digital Network (ISDN) number; (Deva, Column 6, line 12) and probes for monitoring (Deva, Column 6, lines 49-52). Deva, Column 6, lines 25-30, teaches the computer that stores instructions is also known in the art. a directional indicator on each edge” of the social graph.	Angulo, which like Isaksson also talks about relationships between users and social graphs with edges and nodes, teaches a directional indicator on each edge (Angulo, Figure 7, teaches a social graph with a directional indicator. Angulo also teaches, para 0004 social influence, or the capacity to affect others' character, development, or behavior, is subjectively analyzed via manual analysis of online content and manual associations of content with user profiles. Para 0064, discloses in some embodiments, relationships between nodes can be directional as shown in FIG. 7. Further, Angulo, para 0068, discloses Impact can be determined by calling APIs of content sharing sources (e.g., DISQUS, TWITTER) that return data indicating how many actions have been taken in response to published content. The API calls can be carried out via the compute impact module 214.)	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Isaksson’s social graph to include a directional indicator on each edge as taught by Angulo with the motivation for the social graph to show the directional relationships between nodes (Angulo, Figure 7 and para 0064). The Isaksson invention, now incorporating the Deva and Angulo invention, has all the limitations of claim 1.
Regarding Claim 3, Isaksson, now incorporating Deva and Angulo, discloses the system of claim 1, and Isaksson further discloses wherein collecting information related to the subscriber comprises collecting Iu-CS traffic information from a Mobile Switching Center (Isaksson, para 0003-0005, discloses analyzing users in a telecommunication network and identifying segments of users, also referred to as "clusters", having common characteristics in some sense, e.g. to provide service 
Regarding Claim 4, Isaksson, now incorporating Deva and Angulo, discloses the system of claim 1, and Isaksson further discloses wherein collecting information related to the subscriber comprises collecting VoLTE (Voice-over-LTE) traffic information from a Mobile Switching Center (Isaksson, para 0034, discloses in a telecommunication network, sessions are executed amongst the users 302, such as voice calls and CDRs (Call Detail Records) are generated in the network (Mobile Switching Center) which are collected by a data collector 304. Isaksson, para 0004, discloses the traffic data or CDRs may refer to various communication sessions such as voice calls).
Regarding Claim 6, Isaksson, now incorporating Deva and Angulo, discloses the system of claim 1, and Isaksson further discloses wherein generating a corresponding social rank indicator (SR(A)) comprises: SR(A) = (1-d) + d ((SR(T1)/C(T1) + … + SR(Tn)/C(Tn)) where SR(A) represents a social rank indicator of subscriber A, SR(T,) represents social rank indicators of subscribers Ti which link to subscriber A, C(Ti) represents a number of outbound relationship connections on subscriber Ti, and d represents a damping factor which can be set between 0 and 1 (Isaksson, para 0046, discloses the formula used by ranking calculator 300c in each iteration for calculating the social rank of the users may be configured in different ways, depending on the implementation. The ranking calculator 300c may be further adapted to calculate the social rank "SR(A)" of the first user A in each iteration using any of the formulas: SR(A) = (1 - d) + d * ~ ((SR(other)/RM(outgoing)) and SR(A) = (1 - d) + d * ~ (SR(other)* RM(outgoing)); where "SR(other)" refers to social ranks calculated in a preceding iteration for the other users in the cluster, "RM(outgoing)" is the relation metrics of aggregated outgoing events from the first user to the other users, and "d" is a preset damping constant).

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Goldman et al. US 8,773,437 B1 – Figure 14. Column 14, lines 46-52, discussing in an implementation, the graph database of the system has nodes (representing entities) and edges (representing relationships). The entities and relationships can have any number of properties. Each property for a particular entity or relationship, also has a value. Additionally the edges are directional, so that each edge implies an incoming and an outgoing node.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.


Response to Arguments
Applicants arguments filed on 10/26/2020 have been fully considered but they are not persuasive.	Regarding 35 U.5.C. § 101 rejections: Applicants arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.	With regards to Applicants remarks that the claims cannot “be practically performed in the human mind” (Remarks page 9), Examiner respectfully notes the claims fall under the abstract groupings of mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations) and certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), as independent claim 1 is generating a social rank indicator amongst subscribers in a network, dependent claims 3 and 4 are collecting information related to subscribers and dependent claim 6 is an explicit : 
    PNG
    media_image1.png
    14
    367
    media_image1.png
    Greyscale
). 
Further, with regards to Applicants remarks (Remarks page 10) that “no limitation recites any mathematical concept”, Examiner respectfully disagrees. The claims are determining relationships amongst users and determining a social rank, and claim 6, explicitly recites the mathematical formula: social rank indicator (SR(A)) comprises: 
    PNG
    media_image1.png
    14
    367
    media_image1.png
    Greyscale
).)  Therefore, Applicants remarks are found unpersuasive as the claims are directed to an abstract idea and are not patent eligible.
	 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been considered but are moot in light of the most recent claim amendments as the Examiner has updated the rejections.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chaganti et al. US 8,635,326 B1 – discussing mobile gateway anchoring mobile subscribers; a dense port concentrator (DPC), modular port concentrator (MPC).
Terry et al. US 7,983,716 B2 – discussing radio network controller
Sankaran et al. US 9,485,196 B1 – discussing Dense Port Concentrator (DPC) load-balancing for General Packet Radon Service (GPRS) control packets for selecting one of anchor interface DPC's and Modular Port Concentrators (MPCs) for a user session and all subsequent data packets relating to the user session; determining, utilizing the DPC load balancing (Sankaran, Abstract, discloses techniques are described for steering data traffic for a subscriber session from a network interface of a wireless access gateway to an anchoring one of a plurality of forwarding units of the Wireless access gateway using a layer 2 (L2) address of the data traffic. Sankaran, Column 10, lines 39-54, discloses Forwarding units 10 receive and forward control and data 
ERLANDSON (WO 2013/095287 A1) – discussing Erlandson, page 4, lines 4-6, discloses a database is continuously updated with location information and MSISDN numbers of subscribers who are staying abroad with the aid of a probe that identifies queries from foreign operators in the mobile network. Further, Erlandson, page 5, lines 6-7, discloses probing between an on-net HLR and an off-net MSC provides subscriber info (MSISDN/IMSI/LMSI) and node info (MSC/ SGSN). Erlandson, page 9, lines 16-18, discloses probes on Iub interfaces. Further, Erlandson, page 10, lines 10-11, discloses interface probes on A-bis and/or lub interfaces. Further, Erlandson, page 11, lines 14-15, discloses probes on lub interfaces. Erlandson, page 66, discloses both IuCS (MGW-RNC) and Iub interfaces to monitor traffic.
Andrus, Jr et al. US 8,768,316 B2 – discussing Iub, Iur, Iu-CS interfaces, Mobile Station International ISDN Number (MSISDN).
Daly et al. US 5,875,394 – discussing known wireless communications capabilities for a mobile station
Grover US 5,848,139 – discussing telecommunications networking
Jajodia et al. US 2011/0312305 A1 – discussing telecommunications networking and social networking
Odijk et al. US 7,707,109 B2 – discussing telecommunications and service providers
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629